Detailed Action
	This action is responsive to an original application filed on 2/23/2020 with acknowledgement that this application claims a priority date of 1/9/2020 to foreign application KR10-2020-0003330.
	Claims 1-16 are currently pending.  Claims 1 and 13 are independent claims.  Claims 2 and 13-16 are withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I and Fire Extinguishing System Species B in the reply filed on 1/25/2022 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 13-16 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 1/25/2022.
Specification
The use of the term "Freon 114B2" (See Page 6 Lines 6-8 and Page 13 Line 24 of the Specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  a “wide area fire extinguishing system” and “a spot-fire extinguishing system” in claim 1 (Note that since each of the noted claim limitation is followed by 
Because these claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the disclosure and the claims as a whole the examiner interprets a “wide area fire extinguishing system” and “a spot-fire extinguishing system” to both be systems that comprise fire extinguishers, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is also indefinite because Claim 1 Page 21 Lines 11-14 state “a spot-fire extinguishing system configured to have a radio frequency (RF) communication module as a third communication module for communicating with the main control system” and it is not clear whether or not two additional communication modules are to be included as parts of limitations in Claim 1 or not.  Claim 1 Page 21 Line 7 lists “a communication unit”, but two other communication modules are not stated anywhere in Claim 1.  For the purpose of examination, Claim 1 Page 21 Lines 11-14 will be interpreted to state “a spot-fire extinguishing system configured to have a radio frequency (RF) communication module for communicating with the main control system”.  Furthermore, for the purpose of examination Claim 3 Page 22 Lines 4-5, which currently states “for communicating with the third communication module of the spot-fire extinguishing system” will be interpreted to state “for communicating with the RF module of the spot-fire extinguishing system”. 
Claims 2-12 depend on Claim 1, therefore Claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.

Claims 4-12 depend on Claim 3, therefore Claims 4-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 3 is indefinite.
Claim 4 is also indefinite because Claim 4 Page 22 Lines 7-8 state “the wide-fire extinguishing unit has a gas fire extinguisher” and it is not clear if “a gas fire extinguisher” is a fire extinguisher that releases gas or if “a gas fire extinguisher” is a fire extinguisher that extinguishes gas fires.  For the purpose of examination, Claim 4 Page 22 Lines 7-8 will be interpreted to state “the wide-fire extinguishing unit has a fire extinguisher that releases gas”.
Claims 5-12 depend on Claim 4, therefore Claims 5-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 4 is indefinite.
Claim 6 is also indefinite because it contains the trademark/trade name “Freon 114B2” in Claim 6 Page 22 Line 21.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name 
Claims 8 and 10 depend on Claim 6, therefore Claims 8 and 10 also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 6 is indefinite.
Claim 8 is also indefinite because Claim 8 Page 23 Lines 11-12 state “attached to a site at which immediate fire extinguishing needs to be performed” and the term “needs to be performed” is a relative term.  The term “a site at which immediate fire extinguishing needs to be performed” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.    It is not clear what circumstances qualify a site as being “a site at which immediate fire extinguishing needs to be performed”.  For the purpose of examination, Claim 8 Page 23 Lines 11-2 will be interpreted to state “attached to a site at which immediate fire extinguishing can be performed”.  A similar rejection applies to Claim 9.
Claim 10 depends on Claim 8, therefore Claim 10 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 8 is indefinite.  Claim 11 depends on Claim 9, therefore Claim 11 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 9 is indefinite.
Claim 10 is also indefinite because Claim 10 Page 23 Line 21 – Page 24 Line 1 states “a position at which the immediate fire extinguisher is installed is a position around a switchboard, a panelboard, a server rack, a fuse box, a power strip, a flue, a cabinet, a safe, a ventilation fan, an outdoor unit, and a motor” and it is not clear if multiple immediate fire extinguishers are installed at each position around each object, one immediate fire extinguisher is installed in a position such that it is around each object, one immediate fire extinguisher is installed around one of the listed objects, or something else.  Based on Claim 5 from which Claim 10 depends, a single  immediate fire extinguisher is understood to be claimed as a single patch, therefore it does not seem likely that one immediate fire extinguisher is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR-101797140-B1 to Song (“Song”).
As to Claim 1, Song discloses a fire extinguishing system (See Annotated Fig. A) comprising: 
a wide area fire extinguishing system (Fig. 3 #200 “second fire extinguishing system”) configured to have a main control system (See Figs. 1 and 2, the control system comprises #300 “central control system”), a fire detecting unit connected to the main control system (Paragraph 0025  “a fire detector”, which is connected to the main control system, and while it is physically attached to #100 still functions as a fire detecting unit for #200), a communication unit (See Machine Translation Paragraph 0028 “bidirectional communication module”, which per Machine Translation Paragraph 0026 can be a “Wifi 
a spot-fire extinguishing system (Fig. 3 #100 “first fire extinguishing system”) configured to have a radio frequency (RF) communication module (See Paragraph 0026 “WIFI module”, Wifi communicates using radio waves) as a third communication module for communicating with the main control system (See Machine Translation Paragraph 0026), a temperature sensor (Paragraph 0025 “a constant temperature sensor”), and an immediate fire extinguisher (See Annotated Fig. A) that performs immediate extinguishing of a fire (See Machine Translation of Paragraph 0052, #100 performs extinguishing in real time based on the signal from the control system thus it performs immediate extinguishing of a fire).
As to Claim 3, in reference to the fire extinguishing system of Song as applied to Claim 1 above, Song further discloses wherein the main control system has a central processing unit (See Machine Translation of Paragraph 0031 “processor”) that manages the entire fire extinguishing system (See Machine Translation of Paragraph 0031), a telephone communication and internet communication module as a first communication module for communicating with the outside (See Machine Translation of Paragraph 0031 “network module”.  A network module is equivalent to a telephone communication and internet communication module.  See Machine Translation of Paragraph 0035 disclosing that information can be received from an external unit.), and an RF module (See Machine Translation of Paragraph 0026, and See Fig. 7, the main control system communicates via Wifi with the spot-fire extinguishing system, thus the Wifi can be considered an RF module since Wifi uses radio waves) as a second communication module for communicating with the third communication module of the spot-fire extinguishing system (See Machine Translation of Paragraph 0031).

    PNG
    media_image1.png
    547
    969
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of USPGPUB 2015/0096768 A1 to Dubrucq et al. (“Dubrucq”).
As to Claim 4, in reference to the fire extinguishing system of Song as applied to Claim 3 above, Song discloses wherein the fire detecting unit has a temperature sensor (Machine Translation of 
Regarding Claim 4, Song does not disclose wherein the wide-fire extinguishing unit has a gas fire extinguisher (Per Machine Translation Paragraph 0027 a fire extinguisher that releases water is used).
However, Dubrucq discloses a fire extinguishing system (See Fig. 23) comprising a fire extinguishing unit (Fig. 23 # 17 “perforated plate”, #30 “pipes”, which per Paragraph 0124 delivers #1 “Nitrogen gas cloud”) that has a gas fire extinguisher (Fig. 23 #17 “perforated plate” which per Paragraph 0124 delivers a cloud of Nitrogen gas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wide-fire extinguishing unit of Song such that it has a gas fire extinguisher, as taught by Dubrucq, for the purpose of avoiding water damage and preventing electrical arcing (See Paragraph 0142).  
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Dubrucq and WO 2016/013951 A1 to Koltsov et al. (“Koltsov”).
As to Claim 5, in reference to the fire extinguishing system of Song in view of Dubrucq as applied to Claim 4 above, Song does not disclose wherein the spot-fire extinguishing system is formed in a sheet-shaped patch and is made of a micro-encapsulated fire extinguishing substance and a curing substance surrounding the micro-encapsulated fire extinguishing substance.
However, Koltsov discloses an immediate fire extinguisher (Fig. 1 #1 “extinguishing product”) that is formed in a sheet-shaped patch (See Fig. 2) and made of a micro-encapsulated fire extinguishing substance (See Machine Translation of Description Page 4 “a polymer matrix containing microcapsules of microencapsulated jet of extinguishing agent in the liquid-viscous state, with subsequent or polymerization followed by drying at room temperature”) and a curing substance surrounding the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing system of Song in view of Dubrucq as applied to Claim 4 above to replace the immediate fire extinguisher of Song with the immediate fire extinguisher of Koltsov, for the purpose of being able to place the immediate fire extinguisher directly on an object that can be immediately protected from fire, such that the immediate fire extinguisher can also be readily replaced after use (See Machine Translation of Description page 3).  Making such a modification would result in the spot-fire extinguishing system being formed in a sheet-shaped patch and being made of a micro-encapsulated fire extinguishing substance and a curing substance surrounding the micro-encapsulated fire extinguishing substance
As to Claim 6, in reference to the fire extinguishing system of Song in view of Dubrucq and Koltsov as applied to Claim 5 above, Koltsov further discloses wherein the fire extinguishing substance of the immediate fire extinguisher of the spot-fire extinguishing system is micro-encapsulated Freon 114B2 (See Machine Translation of Description Page 3, tetrafluorine is disclosed as the extinguishing liquid in a microcapsule, Per Machine Translation of Description Page 18 tetrafluorine is equivalent to Freon 114B2), and the micro-encapsulated Freon 114B2 is coated with a pentaphthalic enamel mixture as the curing substance (See Machine Translation of Description Pages 6 and 11 disclosing an enamel mixture being used for curing, See Machine Translation of Description Pages 13-14 disclosing pentaphthalic enamels being used).
As to Claim 7, in reference to the fire extinguishing system of Song in view of Dubrucq and Koltsov as applied to Claim 5 above, Koltsov further discloses wherein the fire extinguishing substance of the immediate fire extinguisher of the spot-fire extinguishing system is micro-encapsulated dibromoethane (See machine translation of Abstract disclosing “dibromoethane” being selected as a 
As to Claim 8, in reference to the fire extinguishing system of Song in view of Dubrucq and Koltsov as applied to Claim 6 above, Koltsov further discloses wherein the immediate fire extinguisher is produced in a shape of a flexible plate (See Machine Translation Page 7 “In addition, extinguishing product 1a in the form of plates may be in the form of a plate 1a 2 (6) flexible shape adapted to the mounting surface 2a of support member 2 free of extinguishing element 3”), has an adhesive applied on one surface thereof (See Machine Translation of Description Page 4 “extinguishing the article supporting member may be formed as a one-sided self-adhesive article comprising the adhesive layer, a removable protective element, and extinguishing element can be fixed in at least a portion of the surface of said one-way product”), and is attached to a site at which immediate fire extinguishing needs to be performed (See Machine Translation of Description Page 18 “To create protection against fires, such as, for example, cable channels in certain areas, or cable connections needed soft flexible material, for example, allowing them to wrap around the object to be protected in a tube”).
As to Claim 9, in reference to the fire extinguishing system of Song in view of Dubrucq and Koltsov as applied to Claim 7 above, Koltsov further discloses wherein the immediate fire extinguisher is produced in a shape of a flexible plate (See Machine Translation Page 7 “In addition, extinguishing product 1a in the form of plates may be in the form of a plate 1a 2 (6) flexible shape adapted to the mounting surface 2a of support member 2 free of extinguishing element 3”), has an adhesive applied on one surface thereof (See Machine Translation of Description Page 4 “extinguishing the article supporting member may be formed as a one-sided self-adhesive article comprising the adhesive layer, a removable protective element, and extinguishing element can be fixed in at least a portion of the surface of said 
As to Claim 10, in reference to the fire extinguishing system of Song in view of Dubrucq and Koltsov as applied to Claim 8 above, Koltsov does not specifically disclose wherein a position at which the immediate fire extinguisher is installed is a position around a switchboard, a panelboard, a server rack, a fuse box, a power strip, a flue, a cabinet, a safe, a ventilation fan, an outdoor unit, and a motor.
However, Koltsov does disclose wherein the immediate fire extinguisher is installed around objects to be protected from fire (See Machine Translation of Description Page 18 “To create protection against fires, such as, for example, cable channels in certain areas, or cable connections needed soft flexible material, for example, allowing them to wrap around the object to be protected in a tube”).  Koltsov further discloses wherein a safe is an object that is desired to be protected from a fire (See Machine Translation of Description page 1 “One way to address the preventive protection problems of various technical objects, such as electricity and gas distribution systems, cable routes, different modes of transport, containers for transportation, especially with flammable and explosive substances, pyrotechnics, safes with documents, money signs, works of art and other valuable goods It is accommodation object preemptive protection against fire directly on the elements of an art that requires the creation of composite materials with high extinguishing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing system of Song in view of Dubrucq and Koltsov such that the immediate fire extinguisher is installed around the safe of Koltsov, as doing so would utilize the known technique taught by Koltsov of placing the immediate fire extinguisher around an object to be protected from fire (See Machine Translation of Description Page 18) to yield the 
As to Claim 11, in reference to the fire extinguishing system of Song in view of Dubrucq and Koltsov as applied to Claim 9 above, Koltsov further discloses wherein a position at which the immediate fire extinguisher is installed is a position around a switchboard, a panelboard, a server rack, a fuse box, a power strip, a flue, a cabinet, a safe, a ventilation fan, an outdoor unit, and a motor.
However, Koltsov does disclose wherein the immediate fire extinguisher is installed around objects to be protected from fire (See Machine Translation of Description Page 18 “To create protection against fires, such as, for example, cable channels in certain areas, or cable connections needed soft flexible material, for example, allowing them to wrap around the object to be protected in a tube”).  Koltsov further discloses wherein a safe is an object that is desired to be protected from a fire (See Machine Translation of Description page 1 “One way to address the preventive protection problems of various technical objects, such as electricity and gas distribution systems, cable routes, different modes of transport, containers for transportation, especially with flammable and explosive substances, pyrotechnics, safes with documents, money signs, works of art and other valuable goods It is accommodation object preemptive protection against fire directly on the elements of an art that requires the creation of composite materials with high extinguishing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing system of Song in view of Dubrucq and Koltsov such that the immediate fire extinguisher is installed around the safe of Koltsov, as doing so would utilize the known technique taught by Koltsov of placing the immediate fire extinguisher around an object to be protected from fire (See Machine Translation of Description Page 18) to yield the predictable result of protecting the safe from a fire by immediately extinguishing the fire (See Machine Translation of Description Page 1). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752